Exhibit 10.23

Form of Change of Control/Severance Agreement

 

CHANGE OF CONTROL/SEVERANCE AGREEMENT

 

This CHANGE OF CONTROL/SEVERANCE AGREEMENT (“Agreement”), effective as of
January     , 2006, by and between Chaparral Steel Company, a Delaware
corporation (the “Company”), and                                  (the
“Executive”), evidences that;

 

1. OPERATION OF AGREEMENT:

 

(a) Sections 1 and 8 through 19 of this Agreement will be effective and binding
as of the Effective Date, but, anything in this Agreement to the contrary
notwithstanding, Sections 2, 3, 4, 5, 6 and 7 of this Agreement will not be
effective and binding unless and until there will have occurred a Change of
Control. For purposes of this Agreement, a “Change of Control” will be deemed to
have occurred if at any time during the Term (as hereinafter defined) any of the
following events will occur:

 

(i) The Company is merged, consolidated, converted or reorganized into or with
another corporation or other legal entity, and as a result of such merger,
consolidation, conversion or reorganization less than a majority of the combined
voting power of the then outstanding equity interests in the Company or such
corporation or other legal entity immediately after such transaction are held in
the aggregate by the holders of Voting Stock (as hereinafter defined) of the
Company immediately prior to such transaction;

 

(ii) The Company sells (directly or indirectly, whether in a single transaction
or series of related transactions) all or substantially all of its assets
(including, without limitation, by means of the sale of the assets of or equity
interests in one or more direct or indirect subsidiaries of the Company) to any
individual or to any corporation or other legal entity, of which less than a
majority of the combined voting power of the then outstanding voting interests
(entitled to vote generally in the election of directors or persons performing
similar functions on behalf of such other corporation or legal entity) of such
other corporation or legal entity is held in the aggregate by the holders of
Voting Stock of the Company immediately prior to such sale;

 

(iii) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) (the “Exchange
Act”)) becomes (subsequent to the Effective Date) the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing
thirty-three percent (33%) or more of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors of the Company (“Voting Stock”);

 

(iv) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to
Form 8-K, Schedule 14A or Schedule 14C (or any successor schedule, form or
report or item therein) that a change in control of the Company has occurred; or

 

(v) If during any one (1) year period, individuals who at the beginning of any
such period constitute the directors of the Company cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of (i) the directors of the Company then still in office who were directors of
the Company at the beginning of any such period or (ii) directors of the Company
whose nomination and/or election was approved by the directors referenced in
clause (i) immediately preceding.



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of Section 1(a)(iii) or 1(a)(iv)
hereof, a “Change of Control” will not be deemed to have occurred for purposes
of this Agreement solely because (i) the Company, (ii) a corporation or other
legal entity in which the Company directly or indirectly beneficially owns 100%
of the voting securities of such entity, or (iii) any employee stock ownership
plan or any other employee benefit plan of the Company or any wholly-owned
subsidiary of the Company, either files or becomes obligated to file a report or
a proxy statement under or in response to Schedule 13D, Schedule 14D-1,
Form 8-K, Schedule 14A or Schedule 14C (or any successor schedule, form or
report or item therein) under the Exchange Act, disclosing beneficial ownership
by it of shares of Voting Stock, whether in excess of thirty-three percent
(33%) or otherwise, or because the Company reports that a change in control of
the Company has occurred by reason of such beneficial ownership. As used in
connection with the definition of “Change of Control,” references to the Company
will be deemed to include any successor of the Company, references to directors
of the Company will be deemed to include any persons performing similar
functions on behalf of any successor of the Company, references to the
stockholders of the Company will be deemed to include holders of equity
interests in any successor of the Company and references to Voting Stock will be
deemed to include voting equity interests in any successor of the Company.

 

(b) Upon occurrence of a Change of Control at any time during the Term (as
hereinafter defined in Section 1(c) hereof), Sections 2, 3, 4, 5, 6 and 7 of
this Agreement will become immediately binding and effective.

 

(c) The period during which this Agreement will be in effect (the “Term”) will
commence as of the date hereof and will expire as of the later of (i) the close
of business on December 31, 2006 and (ii) the expiration of the Period of
Employment (as hereinafter defined in Section 2 hereof); provided, however, that
(A) subject to Section 8 hereof, if, prior to a Change of Control, the Executive
ceases for any reason to be an employee of the Company, thereupon the Term will
be deemed to have expired and this Agreement will immediately terminate and be
of no further effect and (B) commencing on December 31, 2006 and the last day of
each calendar year commencing thereafter, the Term will automatically be
extended for an additional period of twelve (12) months unless, not later than
the immediately preceding September 30, the Board of Directors of the Company or
the Compensation Committee of the Board of Directors of the Company, on the one
hand, or the Executive, on the other hand, will have given notice that the
Company or the Executive, as the case may be, does not wish to have the Term
extended.

 

2. EMPLOYMENT; PERIOD OF EMPLOYMENT:

 

(a) Subject to the terms and conditions of this Agreement, upon the occurrence
of a Change of Control, the Company will continue the Executive in its employ
and the Executive will remain in the employ of the Company for the period set
forth in Section 2(b) hereof (the “Period of Employment”), in the position and
with substantially the same duties and responsibilities that the Executive had
immediately prior to the Change of Control, or to which the Company and the
Executive may hereafter mutually agree in writing. Throughout the Period of
Employment, the Executive will devote substantially all of the Executive’s time
during normal business hours (subject to vacations, sick leave and other
absences in accordance with the policies of the Company as in effect for senior
executives immediately prior to the Change of Control) to the business and
affairs of the Company, but nothing in this Agreement will preclude the
Executive from devoting reasonable periods of time during normal business hours
to (i) engaging in charitable and community activities, or (ii) managing the
Executive’s personal investments.

 

(b) The Period of Employment will commence on the date on which a Change of
Control occurs and, subject only to the provisions of Section 4 hereof, will
continue until the earlier of (i) the expiration of the second anniversary of
the occurrence of the Change of Control or (ii) the Executive’s death.

 

3. COMPENSATION DURING PERIOD OF EMPLOYMENT:

 

(a) During the Period of Employment, the Executive will receive (i) annual base
salary at a rate not less than the greater of (A) the Executive’s annual fixed
or base compensation in effect on the date on which a Change of Control occurs
or (B) such higher rate as may be determined from time to time thereafter by the
Board of Directors of the Company (the “Board”) or the Compensation Committee
thereof (which base salary at such rate is herein referred to as “Base Pay”) and
(ii) bonus, incentive or other payments of cash compensation (“Incentive Pay”)
pursuant to any bonus, incentive, profit-sharing, performance, discretionary



--------------------------------------------------------------------------------

pay or similar policy, plan, program or arrangement of the Company which is in
effect on the date on which a Change of Control occurs (other than Employee
Benefits (as hereinafter defined)) and which contemplates payment of Incentive
Pay with respect to a time period ending during the Period of Employment. The
Executive’s Base Pay will be payable in accordance with the Company’s regular
compensation practices, but will in no event be paid less frequently than once
each calendar month. The Executive’s Incentive Pay will be paid annually as soon
as reasonably practicable following determination of the amount payable but in
no event later than the date which is ninety (90) days following the last day of
the fiscal year during which the measurement period, if applicable, with respect
to such Incentive Pay ends or the performance standard, if applicable, with
respect to such Incentive Pay can first be calculated.

 

(b) During the Period of Employment the Executive will, if and on the same basis
as the Executive participated therein immediately prior to the Change of
Control, be a full participant in, and will be entitled to the perquisites,
benefits and service credit for benefits as provided under any and all employee
retirement income and welfare benefit policies, plans, programs or arrangements
in which senior executives of the Company participate generally, including
without limitation any stock option, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group and/or
executive life, accident, health, dental, medical/hospital or other insurance
(whether funded by actual insurance or self-insured by the Company), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may exist immediately prior to the Change
of Control or any equivalent successor policies, plans, programs or arrangements
that may be adopted thereafter by the Company (collectively, “Employee
Benefits”); provided, however, the Executive’s rights thereunder will be
governed by the terms thereof and will not be enlarged hereunder or otherwise
affected hereby. If and to the extent such perquisites, benefits or service
credit for benefits are not payable or provided under any such policy, plan,
program or arrangement as a result of the amendment or termination thereof
subsequent to a Change of Control, then the Company will itself pay or provide
such Employee Benefits. Nothing in this Agreement will preclude improvement or
enhancement of any such Employee Benefits, provided that no such improvement
will in any way diminish any other obligation of the Company under this
Agreement.

 

4. TERMINATION FOLLOWING A CHANGE OF CONTROL:

 

(a) In the event of the occurrence of a Change of Control, this Agreement may be
terminated by the Company during the Period of Employment only upon the
occurrence of one or more of the following events:

 

(i) If the Executive is unable to perform the essential functions of the
Executive’s job (with or without reasonable accommodation) because the Executive
has become permanently disabled within the meaning of, and actually begins to
receive disability benefits pursuant to, a long-term disability plan maintained
by or on behalf of the Company for senior executives generally or, if
applicable, employees of the Company immediately prior to the Change of Control;

 

(ii) For “Cause,” which for purposes of this Agreement will mean that, prior to
any termination pursuant to Section 4(b) hereof, the Executive will have
committed:

 

(A) an intentional act of fraud, embezzlement or theft in connection with the
Executive’s duties or in the course of the Executive’s employment with the
Company;

 

(B) intentional wrongful damage to property of the Company;

 

(C) intentional wrongful disclosure of secret processes or confidential
information of the Company; or

 

(D) gross dereliction in the performance of the Executive’s obligations as an
employee of the Company; and

 

any such act will have been materially harmful to the Company. For purposes of
this Agreement, no act, or failure to act, on the part of the Executive will be
deemed “intentional” or to be a “gross dereliction” if it was due primarily to
an error in judgment or negligence, but will be deemed “intentional” or to be a
“gross dereliction” only if done, or omitted to be done, by the Executive not in
good faith and



--------------------------------------------------------------------------------

without reasonable belief that the Executive’s action or omission was in the
best interest of the Company or not opposed to the best interests of the
Company; or

 

(iii) Termination of the Executive’s employment by the Company for any reason
other than Cause, disability and the actual receipt of disability benefits in
accordance with Section 4(a)(i) hereof or death, and payment to the Executive of
the amount described in Section 5(a) hereof.

 

(b) In the event of the occurrence of a Change of Control, this Agreement may be
terminated by the Executive at any time thereafter (without regard to the
passage of time; provided the termination occurs during the Period of
Employment) with the right to benefits as provided in Section 5 hereof upon the
occurrence of one or more of the following events:

 

(i) Any termination by the Company of the employment of the Executive for any
reason other than (A) for Cause, (B) as a result of the death of the Executive,
(C) by reason of the Executive’s disability and the actual receipt of disability
benefits in accordance with Section 4(a)(i) hereof; or (D) in accordance with
Section 4(a)(iii) hereof;

 

(ii) Termination by the Executive of the Executive’s employment with the Company
during the Period of Employment upon the occurrence of any of the following
events:

 

(A) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position(s) with
the Company which the Executive held immediately prior to the Change of Control,
a reduction in the aggregate of the Executive’s Base Pay and Incentive Pay to be
received from the Company, or the termination of the Executive’s rights to any
Employee Benefits to which the Executive was entitled immediately prior to the
Change of Control or a reduction in scope or value thereof without the prior
written consent of the Executive, any of which is not remedied within ten
(10) calendar days after receipt by the Company of written notice from the
Executive of such change, reduction or termination, as the case may be;

 

(B) The liquidation, dissolution, merger, consolidation or reorganization of the
Company or transfer, directly or indirectly, of all or a significant portion of
its business and/or assets (including, without limitation, by means of the sale
of the capital stock or assets of one or more direct or indirect subsidiaries of
the Company), unless the successor (by liquidation, merger, consolidation,
reorganization or otherwise) to which all or a significant portion of its
business and/or assets have been transferred (directly or by operation of law)
will have irrevocably assumed and guaranteed all duties and obligations of the
Company under this Agreement;

 

(C) The Company will require the Executive (without the consent of the
Executive) to be based at any place which would increase his daily commute
distance to more than fifty (50) miles (one-way) or to travel away from the
Executive’s office in the course of discharging the Executive’s responsibilities
or duties hereunder significantly more (in terms of either consecutive days or
aggregate days in any calendar year) than was required of the Executive prior to
the Change of Control without, in either case, the Executive’s prior consent; or

 

(D) Any material breach of this Agreement by the Company or any successor
thereto.

 

5. SEVERANCE COMPENSATION:

 

(a) If, following the occurrence of a Change of Control, the Company terminates
the Executive’s employment during the Period of Employment other than pursuant
to Section 4(a) hereof, or if the Executive terminates the Executive’s
employment pursuant to Section 4(b) hereof, the Company will pay to the
Executive an amount equal to the greater of (on an “after-tax basis”), (1) the
Severance Payment specified in Section 5(a)(i) hereof (the “Severance Payment”)
or (2) the maximum lesser amount (the “Maximum Amount”) that would not cause the
Severance Payment to be made hereunder (when considered with all other payments
made to the Executive under this Agreement or otherwise as a result of the
termination of the Executive’s employment that are subject to section 280G of
the Code (“Parachute Payments”) to be subject to the excise tax imposed by
section 4999 of the Code (the “Excise Tax”). In the event that it is determined
that the Maximum Amount would be the greater payment on an after-tax basis, the
Severance Payment specified in Section 5(a)(i) will be reduced by the amount
necessary to avoid application of the Excise Tax. The Severance Payment
described in Section 5(a)(1) or the Maximum



--------------------------------------------------------------------------------

Amount described in Section 5(a)(2), as applicable, will be paid on the date
that is six (6) months and one (1) day after the date that the Executive’s
employment is terminated (the “Termination Date”):

 

(i) The payment payable to the Executive pursuant to this Section 5(a)(i) will
be a lump sum payment in an amount equal to one hundred fifty percent (150%) of
the Base Pay otherwise payable to the Executive during the remainder of the
Period of Employment.

 

(ii) Not more than fifteen (15) days following the termination of the
Executive’s employment, the Company agrees to notify the Executive in writing
(A) whether the Severance Payment pursuant to Section 5(a)(i) when added to any
other Parachute Payments exceeds an amount (the “299% Amount”) equal to 299% of
the Executive’s “base amount” as defined in Section 280G(b)(3) of the Code,
(B) the amount that is equal to the 299% Amount, (C) whether the Severance
Payment described in Section 5(a)(1) or the Maximum Amount pursuant to
Section 5(a)(2) is greater on an after-tax basis and (C) if the Maximum Amount
in Section 5(a)(2) is the greater amount, the amount that the Severance Payment
must be reduced to equal such Maximum Amount.

 

(iii) The calculation of the 299% Amount, the determination of whether the
Severance Payment described in Section 5(a)(1) or the Maximum Amount pursuant to
Section 5(a)(2) is greater on an after-tax basis and, if the Maximum Amount in
Section 5(a)(2) is the greater amount, the determination of how much the
Severance Payment must be reduced in order to avoid application of the Excise
Tax will be made by the Company’s public accounting firm (the “Accounting Firm”)
in accordance with Section 280G of the Code or any successor provision thereto.
The costs of obtaining such determination will be borne by the Company.

 

(b) There will be no right of set-off or counterclaim in respect of any claim,
debt or obligation against any payment to or benefit (including Employee
Benefits) of the Executive provided for in this Agreement.

 

(c) If, following the occurrence of a Change of Control, the Company terminates
the Executive’s employment during the Period of Employment other than pursuant
to Section 4(a)(i) or 4(a)(ii) hereof, or if the Executive terminates the
Executive’s employment pursuant to Section 4(b) hereof, all un-expired,
un-forfeited and un-exercised stock options held by the Executive immediately
prior to such termination of employment will become immediately vested and
exercisable pursuant to their terms, regardless of whether or not the
vesting/performance conditions set forth in the relevant Stock Option Agreements
shall have been satisfied in full. The rights of the Executive pursuant to the
terms and conditions of this Section 5(c) will be in addition to any rights
granted to the Executive pursuant to the terms and conditions of any Stock
Option Agreement evidencing the grant by the Company of stock options to the
Executive, whether granted before or after the execution and delivery of this
Agreement.

 

(d) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment required to be made hereunder on a timely
basis, the Company will pay interest on the amount thereof at an annualized rate
of interest equal to the then-applicable Prime Rate (as hereinafter defined) or,
if lesser, the highest rate allowed by applicable usury laws. As used herein,
the term “Prime Rate” means the rate of interest published from time to time by
the Wall Street Journal, and designated as the Prime Rate in the “Money Rates”
section of such publication. If such publication describes the Prime Rate as a
range of rates, for purposes of this Agreement, the Prime Rate will be the
highest rate designated in such range.

 

6. NO MITIGATION OBLIGATION: THE COMPANY HEREBY ACKNOWLEDGES THAT IT WILL BE
DIFFICULT, AND MAY BE IMPOSSIBLE, FOR THE EXECUTIVE TO FIND REASONABLY
COMPARABLE EMPLOYMENT FOLLOWING THE TERMINATION DATE. ACCORDINGLY, THE PARTIES
HERETO EXPRESSLY AGREE THAT THE PAYMENT OF THE SEVERANCE COMPENSATION BY THE
COMPANY TO THE EXECUTIVE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT WILL BE
LIQUIDATED DAMAGES, AND THAT THE EXECUTIVE WILL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT
OR OTHERWISE, NOR WILL ANY PROFITS, INCOME, EARNINGS OR OTHER BENEFITS FROM ANY
SOURCE WHATSOEVER CREATE ANY MITIGATION, OFFSET, REDUCTION OR ANY OTHER
OBLIGATION ON THE PART OF THE EXECUTIVE HEREUNDER OR OTHERWISE.



--------------------------------------------------------------------------------

7. LEGAL FEES AND EXPENSES: IT IS THE INTENT OF THE COMPANY THAT THE EXECUTIVE
NOT BE REQUIRED TO INCUR THE EXPENSES ASSOCIATED WITH THE ENFORCEMENT OF THE
EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT BY LITIGATION OR OTHER LEGAL ACTION
BECAUSE THE COST AND EXPENSE THEREOF WOULD SUBSTANTIALLY DETRACT FROM THE
BENEFITS INTENDED TO BE EXTENDED TO THE EXECUTIVE HEREUNDER. ACCORDINGLY, IF IT
SHOULD APPEAR TO THE EXECUTIVE THAT THE COMPANY HAS FAILED TO COMPLY WITH ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR IN THE EVENT THAT THE COMPANY OR ANY
OTHER PERSON TAKES ANY ACTION TO DECLARE THIS AGREEMENT VOID OR UNENFORCEABLE,
OR INSTITUTES ANY LITIGATION DESIGNED TO DENY, OR TO RECOVER FROM, THE EXECUTIVE
THE BENEFITS INTENDED TO BE PROVIDED TO THE EXECUTIVE HEREUNDER, THE COMPANY
IRREVOCABLY AUTHORIZES THE EXECUTIVE FROM TIME TO TIME TO RETAIN COUNSEL OF THE
EXECUTIVE’S CHOICE, AT THE EXPENSE OF THE COMPANY AS HEREAFTER PROVIDED, TO
REPRESENT THE EXECUTIVE IN CONNECTION WITH THE LITIGATION OR DEFENSE OF ANY
LITIGATION OR OTHER LEGAL ACTION, WHETHER BY OR AGAINST THE COMPANY OR ANY
DIRECTOR, OFFICER, STOCKHOLDER OR OTHER PERSON AFFILIATED WITH THE COMPANY, IN
ANY JURISDICTION. THE COMPANY WILL PAY OR CAUSE TO BE PAID AND WILL BE SOLELY
RESPONSIBLE FOR ANY AND ALL REASONABLE ATTORNEYS’ AND RELATED FEES AND EXPENSES
INCURRED BY THE EXECUTIVE PURSUANT TO THIS SECTION 7.

 

8. EMPLOYMENT RIGHTS: NOTHING EXPRESSED OR IMPLIED IN THIS AGREEMENT WILL CREATE
ANY RIGHT OR DUTY ON THE PART OF THE COMPANY OR THE EXECUTIVE TO HAVE THE
EXECUTIVE REMAIN IN THE EMPLOYMENT OF THE COMPANY PRIOR TO ANY CHANGE OF
CONTROL; PROVIDED, HOWEVER, THAT ANY TERMINATION OF EMPLOYMENT OF THE EXECUTIVE
(FOR ANY REASON OTHER THAN AS DESCRIBED IN SECTION 4(A)(I) OR SECTION 4(A)(II))
(I) FOLLOWING THE COMMENCEMENT OF ANY DISCUSSION WITH A THIRD PERSON THAT
ULTIMATELY RESULTS IN A CHANGE OF CONTROL OR (II) WITHIN THE SIX (6) MONTH
PERIOD IMMEDIATELY PRIOR TO A CHANGE OF CONTROL WILL BE DEEMED TO BE A
TERMINATION OR REMOVAL OF THE EXECUTIVE AFTER A CHANGE OF CONTROL FOR PURPOSES
OF THIS AGREEMENT.

 

9. WITHHOLDING OF TAXES: THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER
THIS AGREEMENT ALL FEDERAL, STATE, CITY OR OTHER TAXES AS WILL BE REQUIRED
PURSUANT TO ANY LAW OR GOVERNMENT REGULATION OR RULING.

 

10. SUCCESSORS AND BINDING AGREEMENT:

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor will thereafter
be deemed the “Company” for the purposes of this Agreement). This Agreement will
not otherwise be assignable, transferable or delegable by the Company.

 

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.

 

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in
Section 10(a) hereof. Without limiting the generality of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by the Executive’s will or by



--------------------------------------------------------------------------------

the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 10(c), the Company will have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.

 

(d) The Company and the Executive recognize that neither party will have an
adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Executive hereby agree and consent that the other will be entitled to a decree
of specific performance, mandamus or other appropriate remedy to enforce
performance of this Agreement.

 

11. APPLICABLE LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (EXCLUSIVE OF ANY CHOICE OF LAW
OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF TEXAS OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF TEXAS) AND THE LAWS OF THE UNITED STATES OF
AMERICA AND WILL, TO THE MAXIMUM EXTENT PRACTICABLE, BE DEEMED TO CALL FOR
PERFORMANCE IN ELLIS COUNTY, TEXAS. COURTS WITHIN THE STATE OF TEXAS WILL HAVE
JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN THE PARTIES HERETO, WHETHER IN
LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE PARTIES CONSENT
TO AND AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS. VENUE IN ANY SUCH
DISPUTE, WHETHER IN FEDERAL OR STATE COURT, WILL BE LAID IN ELLIS COUNTY, TEXAS.
NOTHING CONTAINED HEREIN WILL BE DEEMED TO BE A WAIVER OF ANY RIGHT THAT MAY
EXIST TO REMOVE AN ACTION FILED IN STATE COURT TO FEDERAL COURT. EACH OF THE
PARTIES HEREBY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, (II) SUCH PARTY AND SUCH
PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR
(III) ANY LITIGATION COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT
FORUM.

 

12. NOTICES. ALL NOTICES, DEMANDS, REQUESTS OR OTHER COMMUNICATIONS THAT MAY BE
OR ARE REQUIRED TO BE GIVEN, SERVED OR SENT BY EITHER PARTY TO THE OTHER PARTY
PURSUANT TO THIS AGREEMENT WILL BE IN WRITING AND WILL BE MAILED BY FIRST-CLASS,
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR
TRANSMITTED BY HAND DELIVERY, TELEGRAM OR FACSIMILE TRANSMISSION ADDRESSED AS
FOLLOWS:

 

(a)

 

If to the Company:

  

Chaparral Steel Company

300 Ward Road

Midlothian, Texas 76065

 

Facsimile Transmission No.:____________________________

 

Attn: Corporate Secretary

(b)

 

If to the Executive:

  

___________________________________________________

        

___________________________________________________

        

___________________________________________________

                   

Facsimile Transmission No.:____________________________

        

Attn:_______________________________________________

 

Either party may designate by written notice a new address to which any notice,
demand, request or communication may thereafter be given, served or sent. Each
notice, demand, request or communication that is mailed, delivered or
transmitted in the manner described above will be deemed sufficiently given,
served, sent and received for all purposes at such time as it is delivered to
the addressee with the return receipt, the delivery receipt, the affidavit of
messenger or (with respect to a facsimile transmission) the



--------------------------------------------------------------------------------

answer back being deemed conclusive evidence of such delivery or at such time as
delivery is refused by the addressee upon presentation.

 

13. GENDER. WORDS OF ANY GENDER USED IN THIS AGREEMENT WILL BE HELD AND
CONSTRUED TO INCLUDE ANY OTHER GENDER, AND WORDS IN THE SINGULAR NUMBER WILL BE
HELD TO INCLUDE THE PLURAL, UNLESS THE CONTEXT OTHERWISE REQUIRES.

 

14. ENTIRE AGREEMENT. THIS AGREEMENT REPRESENTS THE PARTIES’ ENTIRE AGREEMENT
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES AND REPLACES ANY PRIOR
AGREEMENT OR UNDERSTANDING WITH RESPECT TO THAT SUBJECT MATTER. ALL PRIOR AND
ALL ORAL REPRESENTATIONS, WARRANTIES AND COVENANTS WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT WILL BE DEEMED TO HAVE BEEN MERGED INTO AND SUPERSEDED
BY THIS AGREEMENT. THIS AGREEMENT MAY NOT BE AMENDED OR SUPPLEMENTED EXCEPT
PURSUANT TO A WRITTEN INSTRUMENT SIGNED BY THE PARTY AGAINST WHOM SUCH AMENDMENT
OR SUPPLEMENT IS TO BE ENFORCED.

 

15. COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH
OF WHICH WILL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH WILL BE DEEMED TO BE
A SINGLE AGREEMENT. THIS AGREEMENT WILL BE CONSIDERED FULLY EXECUTED WHEN ALL
PARTIES HAVE EXECUTED AN IDENTICAL COUNTERPART, NOTWITHSTANDING THAT ALL
SIGNATURES MAY NOT APPEAR ON THE SAME COUNTERPART.

 

16. SEVERABILITY. IF ANY OF THE PROVISIONS OF THIS AGREEMENT ARE DETERMINED TO
BE INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY WILL NOT
INVALIDATE OR RENDER UNENFORCEABLE THE REMAINDER OF THIS AGREEMENT, BUT RATHER
THE ENTIRE AGREEMENT WILL BE CONSTRUED AS IF NOT CONTAINING THE PARTICULAR
INVALID OR UNENFORCEABLE PROVISION OR PROVISIONS, AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES WILL BE CONSTRUED AND ENFORCED ACCORDINGLY. THE PARTIES
ACKNOWLEDGE THAT IF ANY PROVISION OF THIS AGREEMENT IS DETERMINED TO BE INVALID
OR UNENFORCEABLE, IT IS THEIR DESIRE AND INTENTION THAT SUCH PROVISION BE
REFORMED AND CONSTRUED IN SUCH MANNER THAT IT WILL, TO THE MAXIMUM EXTENT
PRACTICABLE, BE DEEMED TO BE VALID AND ENFORCEABLE.

 

17. THIRD PARTIES. EXCEPT AS EXPRESSLY SET FORTH OR REFERRED TO IN THIS
AGREEMENT, NOTHING IN THIS AGREEMENT IS INTENDED OR WILL BE CONSTRUED TO CONFER
UPON OR GIVE TO ANY PARTY OTHER THAN THE PARTIES TO THIS AGREEMENT AND THEIR
SUCCESSORS AND PERMITTED ASSIGNS, IF ANY, ANY RIGHTS OR REMEDIES UNDER OR BY
REASON OF THIS AGREEMENT.

 

18. WAIVER. NO FAILURE OR DELAY IN EXERCISING ANY RIGHT HEREUNDER WILL OPERATE
AS A WAIVER THEREOF, NOR WILL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE
ANY OTHER OR FURTHER EXERCISE OR THE EXERCISE OF ANY OTHER RIGHT.

 

19. Other Plans or Programs. The severance compensation payable under this
Agreement is in addition to the compensation and benefits provided for the
Executive under any other plan or program for employees of the Company and this
Agreement will supplement and will not supersede, modify or amend any other such
plan or program except as may otherwise be expressly provided.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

COMPANY: CHAPARRAL STEEL COMPANY

By:

   

Name:

   

Title:

    EXECUTIVE:      

Name:

   